Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

DETAILED ACTION

Status of Claims
This action is in response to applicant arguments filed on 03/08/2022 for application 16/399847.
Claims 1 and 28  have been amended. 
Claim 2 and 32 have  been canceled.
Claims 33-34 has been added new.
Claims 1, 3-31, and 33-34 are currently pending and have been examined.


Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US8469705 B2) in view of Dejori (US 2018/0293354 A1).


In claim 1, a method comprising: 
Sachdeva teaches:
receiving from a user device associated with a user, a request to access one or more treatment plans for patient (Column 27, lines 30-35, stating “However, it is possible to provide, in the workstation, a suite of treatment planning software from different appliance manufactures in which case the user could access the treatment planning software for whatever appliance manufacture the practitioner wished to use for treatment of patient”);  
identifying a treatment template for the user, the treatment template representing treatment preferences of the user, the treatment template being expressed according to treatment domain-specific protocols that include domain-specific orthodontic treatment language that is both manually and machine readable and capable of being parsed by a processor into a set of treatment planning instructions ( Col. 5 Last Para. And Col. 6 lines 1-5 wherein “The unified workstation, using computer instructions based tools, searches a clinical benchmarking knowledge base consisting of reference treatment plans for a large number of individual patients for a reference treatment plan. The search essentially cross-references using parameter values (e.g., archform shape, diagnosis, appliance type, etc.) and successful treatments and finds the most suitable reference treatment, if one is available in the knowledge base. In one possible embodiment, the workstation enables the practitioner to create and update such knowledge base through a self-learning process aided by computer instruction tools resident in the unified workstation.” See also Column 27, lines 30-35, stating “However, it is possible to provide, in the workstation, a suite of treatment planning software from different appliance manufactures in which case the user could access the treatment planning software for whatever appliance manufacture the practitioner wished to use for treatment of patient”),
Sachdeva does not explicitly teach however Dejori teaches:
 wherein the domain-specific orthodontic treatment language includes verb and noun statements of dental treatment phases (Claim 2 and Para. 52, wherein parsing nouns and verb from treatments protocols is taught) ;  
Sachdeva further teaches:
processing the treatment template with the treatment domain-specific protocols to convert one or more parts of the treatment template into one or more runtime elements that interactively display customized user interface elements related to the one or more treatment plans, the customized user interface elements configured to provide one or more customized user interactions with the one or more treatment plans in accordance with the treatment preferences of the user  (Column 23, lines 33-37, stating “In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient”) , and wherein processing the treatment template includes translating the treatment domain-specific protocols into treatment planning instructions to generate the one or more treatment plans (Column 40 lines 10-20 wherein “the user has activated icons to compare initial and desired tooth positions using template teeth to simulate a15 proposed treatment of the patient. In addition, see Col. 25 lines 45-55 wherein “OraMetrix treatment planning software, such software could output tooth position data, appliance design data and any other required data into a format compatible with the manufacturing requirements of any appliance manufacture. This interoperability of data formats for appliance design is shown 50 by arrows 421. Thus, the workstation provides a conversion or formatting of appliance design data into a data set or output format specified by any one of a variety of particular appliance manufacturers”. );  and 
providing instructions to display the one or more runtime elements on the user device (Column 43, claim 1, lines 63-66 – Column 44, lines 1-2, stating “a set of software instructions providing graphical user interface tools for access to said digitized records, the method comprising the steps of: designing a treatment plan for a patient with the aid of the workstation”.);
receiving a selection of the one or more treatment plans from the customized user interface elements (Col. 43 lines 1-10 wherein “After concluding the evaluation, the user indicates their decision by selected Accept, Modify or Reject. If the user seeks to modify the set up, they check Modify and then go back and use any of the tools described herein to make appropriate changes, and then go through the evaluation 5 checklist again. When they are finally finished, they check" ACCEPT" and the proposed setup is saved as such in memory for the workstation along with the date the set-up was accepted.); and
generating one or more dental treatment appliances based on the selected at least one of the one or more treatment plans (Col. 41 lines 1-10). 
It would have been obvious to one of ordinary skill at the time of filling to combine the customized orthodontic appliance and treatment protocol as taught in Sachdeva with the parsing of noun and verbs as taught in Dejori. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 3, Sachdeva teaches the method of claim 1, further comprising displaying an intended intermediate or final result of the one of the one or more treatment plans in response to the selection (Fig. 60 and Column 23, lines 33-37, stating “In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient”) .

As per claim 4, Sachdeva teaches the method of claim 1, further comprising displaying the one or more runtime elements on the user device (Fig. 22-60).

As per claim 5, Sachdeva teaches the method of claim 1, wherein the customized user interface elements comprise an interactive display of the treatment preferences (Fig. 22-60).

As per claim 6, Sachdeva teaches the method of claim 1, wherein the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more treatment plans in accordance with the preferences (Fig. 22-60).

As per claim 7, Sachdeva teaches the method of claim 5, wherein: the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more plans  in accordance with treatment preferences (Fig. 22-60);  and 
the one or more interactive automated conditional treatment steps comprise an automated treatment option conditioned on the presence or absence of a physical condition indicated by patient data associated with the patient (column 4, lines 52-55, stating “One important aspect of the invention is that throughout the process, the adjustments made are evaluated against the constraints identified by the practitioner in the matrix of patent parameters”).

As per claim 8, Sachdeva teaches the method of claim 5, wherein:
 the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 4, line 64- 67 stating “however, the steps can be performed in any order, and repeated as many times as necessary. The preferred sequence can be driven by the patient’s needs or the practitioner’s preference.”);  
the one or more interactive automated conditional treatment steps
comprises an automated treatment option conditioned on the presence or absence of a physical condition indicated by patient data associated with the patient (Col. 21 lines 53-55); and 
the physical condition is related to an initial tooth position, an intended final position of the treatment plan, the treatment goals of the treatment plan (Column 21, lines 53-55, stating “Module 34 would process this order and containing instruction for designing the appliance to fit the individual morphology and condition of the patient”).

As per claim 9, Sachdeva teaches the method of claim 5, wherein: 
the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 4, line 64- 67);  and 
the one or more interactive automated conditional treatment steps are based on one or more conditional functions expressed according to treatment domain-specific protocols (Column 4, line 64- 67 and Fig. 22).

As per claim 10, Sachdeva teaches the method of claim 1, wherein the treatment template comprises a public treatment template or a private treatment template (Col. 3 lines 18-20).

As per claim 11, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents historic treatment preferences of the user (Col. 21 lines 35-40 and Col. 4 last Para.).

As per claim 12, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Col. 4 Last Para and Col. 5 first Para.).

As per claim 13, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Col. 5 lines 35-40 and Col. 23 lines 5-14);  and 
the other user has treated a first number of cases greater than a specified threshold indicating expertise in a specific area of treatment (Col. 23 lines 5-25).

As per claim 14, Sachdeva teaches the method of claim 13 wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Column 23, lines 33-37. Col. 4 lines 64-67);  and 
the specified threshold is greater than a second number of cases the user has treated (Column 23, lines 33-37. Col. 4 lines 64-67, and Col. 41 lines 15-20 wherein past/previous case studies are used for comparison).

As per claim 15, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents one or more interactive automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 23, lines 33-37. Col. 4 lines 64-67).

As per claim 16, Sachdeva teaches the method of claim 5, wherein: the interactive display of customized user interface elements represents one or more automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 23, lines 33-37. Col. 4 lines 64-67);  and
the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Column 23, lines 33-37. Col. 4 lines 64-67, and Col. 37 lines 25-35).

As per claim 17, Sachdeva teaches the method of claim 5, wherein: 
the interactive display of customized user interface elements represents one or more automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Col. 4 Last Para.); 
 the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Col. 5 First Para.);  and 
the related portions of anatomy comprise teeth in a specific region of the dentition (Fig. 22).

As per claim 18, Sachdeva teaches the method of claim 5, wherein: the interactive display of customized user interface elements represents one or more automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Fig. 22);  
the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Fig. 22, Col. 5 1st Para. And Col. 4 Last Para.);  and 
the one or more interactive automated iterative treatment steps are based on an iterative function expressed according to treatment domain-specific protocols (Col. 5 1st Para.).

As per claim 19, Sachdeva teaches the method of claim 5, wherein the interactive display of t customized user interface elements represents one or more automated nested treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Fig 22-30).

As per claim 20, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents one or more automated listed treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Fig. 22).

As per claim 21, Sachdeva teaches the method of claim 1, wherein the one or more treatment plans comprises one or more automatically generated treatment plans generated by an automated agent (Fig. 22-30).

As per claim 22, Sachdeva teaches the method of claim 1, wherein the customized user interface elements are displayed on an application, a webpage, or a mobile application on the user device (Fig. 22).

As per claim 23, Sachdeva teaches the method of claim 1, wherein the treatment domain-specific protocols comprise dental domain-specific treatment protocols, orthodontic domain-specific treatment protocols, or some combination thereof (Fig. 22).

As per claim 24, Sachdeva teaches the method of claim 1, wherein the one or more treatment plans comprise one or more restorative treatment plans, one or more orthodontic treatment plans, or some combination thereof (Fig 22).

As per claim 25, Sachdeva teaches the method of claim 1, wherein the one or more treatment plans comprise instructions to implement a series of aligners to resiliently reposition teeth of the patient from an initial position toward a final position (Fig. 22-30).

As per claim 26, Sachdeva teaches the method of claim 1, wherein the user comprises a dentist, orthodontist, or other medical professional (Fig. 22-30).

As per claim 27, Sachdeva teaches the method of claim 1, wherein the treatment template is identified after the request to access the one or more treatment plans is received (Fig. 22-30).

Claim 28 recites substantially similar limitation as seen in claim 1 and hence is rejected for similar rationale as noted above.

As per claim 29, Sachdeva teaches the method of claim 1, wherein generating the one or more treatment plans comprises including patient specific information about the patient (Col. 43 lines 25-30).

As per claim 30, Sachdeva teaches the method of claim 29, wherein the patient specific information includes data from a scan of the patient's oral cavity (Col. 43 lines 25-30).

As per claim 31, Sachdeva teaches the method of claim 1, wherein the treatment preferences of the user include one or more of: whether there are tooth movement restrictions, whether interproximal reduction (IPR) should be used, when during treatment to perform IPR, where to perform IPR, whether attachments should be used, where attachments should be placed, changes in spacing distance between teeth, whether there is a tooth extraction, and whether to implement leveling strategy (Col. 43 lines 25-30 and Fig. 36A).

As per claim 33, Sachdeva teaches the method of claim 1, wherein the domain-specific orthodontic treatment language includes directives to enable or disable portions of the treatment template (Col. 6 1st Para. wherein the user can create, i.e. enable, knowledge base through self-learning process aided by computer instructions).

As per claim 34, Sachdeva teaches the method of claim 1, wherein the domain-specific orthodontic treatment language includes one or more directives to restrict movement of particular teeth, limit interproximal reduction, set filters, and include one or more dental attachments (Col. 3 lines 10-15).

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686